DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (PG Pub. No. US 2016/0099192 A1) in view of in view of Chen et al. (PG Pub. No. US 2017/0194226 A1, hereinafter referred to as Chen'226) and Machida (PG Pub. No. US 2011/0156264 A1).
Regarding claim 15
mounting electrical components (¶ 0069: 124, 126) to an upper side of a packaging substrate (fig. 3: 124 & 126 mounted to upper surface of substrate 122); 
forming an over-mold (¶ 0070: 132) over the electrical components mounted to the upper side of the packaging substrate (fig. 3: 132 formed over 124 and 126); 
mounting a lower electrical component (¶ 0071: 104) to the underside of the packaging substrate (fig. 3: 104 mounted to underside of 122); 
mounting solder balls (¶ 0071: 106) to the underside of the packaging substrate (fig. 3: 106 mounted to underside of 122); and 
under-filling the lower electrical component mounted on the underside of the packaging substrate with an under-fill material (¶ 0081 & fig. 7: 104 underfilled with 230).
Chen is silent to the method further comprising:
forming a trench in insulating material of a packaging substrate, the trench formed on an underside of the packaging substrate, the trench not including conductive material and not penetrating to a conductive layer of the packaging substrate; and
forming a dam on the underside of the packaging substrate;
wherein the lower electrical components and solder balls are mounted after forming the dam, the dam formed to surround individual solder balls, and the underfill material partially fills the trench prior to contacting the dam.
Chen’226 teaches a packaging method including:
forming a trench (¶ 0044: 401) in insulating material (¶ 0018: 107) of a packaging substrate (composite substrate including portions 101, 103 and 107), the trench formed on a side of the packaging substrate including electrical component 203 and solder balls 201 (analogous to packaging substrate underside of Chen), the trench not including 
forming a dam (¶ 0018: 111) on the packaging substrate (fig. 1A: 111 formed on 101/103/107);
wherein the electrical component and solder balls are mounted after forming the dam (figs. 1A, 2A: 203 and 201 formed after forming 111), and underfill material partially fills the trench prior to contacting the dam (fig. 4A: 205, corresponding to 230 of Chen, at least partially fills 401 prior to contacting 111).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Chen with the trench and dam of Chen’226, as a means to assist with the prevention of undesired creeping of underfill material (Chen’226, ¶ 0044), preventing undesired interference with the first external connection underbump metallization (Chen’226, ¶ 0033).
Chen in view of Chen’226 is silent to the method including forming the dam to surround individual solder balls.
Machida teaches a packaging substrate (fig. 6C) including a dam (¶ 0040: protection film 23 including dam portions 23a and 23b, providing a similar underfill containment function as 111 of Chen’226), the dam configured to contain an under-fill agent (at least dam portion 23b is configured to contain underfill 12, corresponding to 230 of Chen and 205 of Chen’226) to an area that excludes a solder terminal region (12 excluded from 22/40, corresponding to 106 of Chen and 201 of Chen’226), wherein the dam is formed to surround individual solder balls (¶¶ 0074-0084 & figs. 7A-7D: dam portions 23a surround individual solder balls 22).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the dam of Chen in view of Chen’226 with pattern of Machida, as a means to prevent 
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson' s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.  In the instant case, the dam of Chen in view of Chen’226 could be formed with the pattern of Machida, with no change to the intended function of containing underfill to a region under an electrical component and away from a mounted solder ball region.

Regarding claim 17, Chen in view of Chen’226 and Machida teaches the method of claim 15 wherein the combination of the trench and the dam is configured to limit the distribution of the under-fill material to maintain the under-fill material a targeted distance from the solder balls while providing targeted coverage under and around the lower electrical component (Chen’226, ¶ 0046 & fig. 4A: combination of 401 and 111 limits distribution of 205 a targeted distance from 201, and under/around 203).

Regarding claim 18, Chen in view of Chen’226 and Machida teaches the method of claim 15 further comprising singulating individual units from the packaging substrate to yield a plurality of dual-sided packages (Chen, ¶ 0090 & fig. 9E: individual units singulated from 254 to form plurality of dual-sided packages 100).

Regarding claim 19, Chen in view of Chen’226 and Machida teaches the method of claim 15 wherein the under-fill material includes a sealing resin or an epoxy (Chen’226, ¶ 0032: 205 comprises epoxy).

Regarding claim 20, Chen in view of Chen’226 and Machida teaches the method of claim 15, comprising under-fill material (230 of Chen, 205 of Chen’226 and/or 12 of Machida) between an electrical component and a package substrate (Chen, fig. 7).  Chen in view of Chen’226 and Machida further teaches the underfill provides more secure mounting of the lower electronic component (Chen, ¶ 0081).
Chen in view of Chen’226 and Machida as applied to claim 15 above is silent to the method further comprising curing the under-fill material.
However, Chen’226 does teach forming under-fill material of liquid epoxy, and a step of curing the under-fill material (¶ 0032: underfill material 205 formed as a liquid epoxy or other protective material, and then cured to harden).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Chen in view of Chen’226 and Machida with the curing of Chen’226, as a means to enhance the reliability of the component mounting by providing protective material to cushion and support the component from operational and environmental degradation, such as stresses caused by the generation of heat during operation (Chen’226, ¶ 0032).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Chen’226 and Machida as applied to claim 15 above, and further in view of Tamadate (PG Pub. No. US 2012/0120624 A1).	
Regarding claim 16, Chen in view of Chen’226 and Machida teaches the method of claim 15, comprising a dam (Chen’226: 111 or 23a/23b of Machida).  Chen in view of Chen’226 and Machida further teaches dams formed from the same materials and using the same processes as underbump metallizations (Chen’226, ¶ 0026: 111 formed of same material as 109 and 110), and dam material comprising solder resist (Machida, ¶ 0055: dam portions 23a and 23b comprise patterned portions of solder resist 230).
Chen in view of Chen’226 and Machida does not teach wherein the dam is formed using an application method that includes screen printing, jetting, or needle dispensing.
Tamadate teaches a method of forming an underfill dam (¶ 0047: 37, corresponding to 111 of Chen’226 or 23a/23b of Machida) between an electrical component (¶ 0049: 12, corresponding to 104 of Chen, 203 of Chen’226 or 10 of Machida) and a solder ball (¶ 0050: 18, corresponding to 106 of Chen, 201 of Chen’226, or 40 of Machida), wherein the dam is formed of solder resist (¶ 0067, similar to dam material of Machida) using an application method that includes screen printing (¶ 0067: 37 formed by screen printing).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Chen in view of Chen’226 and Machida with the screen printing of Tamadate, as a means to vary the distance between the electrical component and the dam, providing a means to controlling flow of underfill, providing improved underfill coverage and reliability of the wiring/interconnect patterns (Tamadate, ¶ 0027). 
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 .

Claims 21, 24-26 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Read (PG Pub. No. US 2015/0325548 A1) in view of Kim et al. (PG Pub. No. US 2011/0095421 A1) and Machida.
Regarding claim 21, Read teaches a dual-sided package for a radio-frequency (RF) device, the dual-sided package comprising:
a packaging substrate (¶ 0047: 190) forming a first side and a second side (fig. 3 among others: 190 includes top and bottom surfaces), the first side including a plurality of electrical components mounted thereto (¶¶ 0047, 0050: electrical components included on top surface of 190), the second side including a ball grid array (¶ 0052: BGA including 106 included on bottom surface of 190) and a lower electrical component (¶ 0052: 104 included on bottom surface of 190);
an over-mold on the first side of the packaging substrate (¶ 0047 & figs. 2-3: overmold encapsulates electrical components on top surface of 190) to form a shielded package (¶ 0049 & figs. 2-3: shielded package 100) that at least partially encapsulates the plurality of electrical components mounted to the first side of the packaging substrate (fig. 3: overmold encapsulates electrical components on top surface of 190).
Read further teaches embodiments including underfill disposed between the lower electrical component and the shielded package (¶ 0052: in provisional application 62/031,815, incorporated by reference, discloses underfill 230 disposed between 104 and shielded package 102), wherein the spread 
Read is silent to the second side forming trenches in the packaging substrate, the trenches not including conductive material and not penetrating to a conductive layer of the packaging substrate, the second side also forming a dam on the packaging substrate such that the combination of the trenches and the dam contains an under-fill agent to an area that excludes the ball grid array, the trenches and the dam including features configured to limit the spread of under-fill material during an under-fill process, the dam formed to surround individual solder balls of the ball grid array.
Kim teaches a packaging substrate (fig. 2) including trenches (¶ 0071: 'T') not including conductive material and not penetrating to a conductive layer of the packaging substrate (fig. 2: 'T' penetrates substrate portion 'R' and do not include conductive material or penetrate to a conductive layer), and a dam (¶ 0056: 18a) on the packaging substrate such that the combination of the trenches and the dam contains an under-fill agent to an area that excludes a connection pad region (fig. 2: combination of 'T' and 18a contains underfill 20 away from 14, corresponding to BGA connection region of Read), the trenches and the dam including features configured to limit the spread of under-fill material during an under-fill process (¶ 0093 & fig. 3F).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the package of Read with the trench/dam structure of Kim, as a means to block leakage of the underfill toward the connection region (Kim, ¶ 0094), reducing a package defect rate and achieving more reliable connections (Kim, ¶ 0003). 
 Read in view of Kim is silent to the dam formed to surround individual solder balls of the ball grid array.
Machida teaches a packaging substrate (fig. 6C) including a dam (¶ 0040: protection film 23, similar to 18a of Kim, including dam portions 23a and 23b), the dam configured to contain an under-fill 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the dam of Read in view of Kim with the pattern of Machida, as a means to prevent electrical shorts between adjacent electrical components due to the flowing-out of solder to the outside of the dam (Machida, ¶ 0074).
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson' s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.  In the instant case, the dam of Read in view of Kim could be formed with the pattern of Machida, with no change to the intended function of containing underfill to a region under an electrical component and away from a mounted solder ball region.

Regarding claim 24, Read in view of Kim and Machida teaches the dual-sided package of claim 21 wherein the dam includes a plurality of outcroppings (Machida, figs. 6A-6C & 7B-7D: dam 23 includes outcroppings 23b and 23a).

Regarding claim 25, Read in view of Kim and Machida teaches the dual-sided package of claim 21 wherein the dam includes continuous elevated structures (Machida, fig. 7A: dam portion 23a includes continuous elevated structures surrounding 22).

Regarding claim 26, Read in view of Kim and Machida teaches the dual-sided package of claim 21 wherein the dam includes a plurality of disconnected elongated raised features (Machida, figs. 6A-6C & 7B-7D: at least dam portion 23a includes a plurality of disconnected elongated raised features).

Regarding claim 29, Read in view of Kim and Machida teaches the dual-sided package of claim 21 wherein the trenches form continuous trench structures (Kim, figs. 1-2: trench T extends continuously around component region 16).

Regarding claim 30, Read in view of Kim and Machida teaches the dual-sided package of claim 21 comprising trenches (Kim, ‘T’).
Read in view of Kim and Machida as applied to claim 21 above does not teach wherein the trenches form a plurality of disconnected elongated trenches.
However, Kim does teach that dam 18a is formed in trench ‘T’, and in at least some embodiments, dam 18a is discontinuous (¶ 0067).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the trench of Read in view of Kim and Machida with a plurality of disconnected trenches, as a means to prevent the leakage of the underfill to a surrounding part even when the underfill being used has a low level of viscosity. Thus, the dam member contributes to preventing defects from occurring in the package (Kim, ¶¶ 0067-0068).

Allowable Subject Matter
Claims 9-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or clearly suggest the limitations stating:
 “mounting a lower electrical component to the underside of the packaging substrate; 
mounting solder balls to the underside of the packaging substrate;
forming a dam on the underside of the packaging substrate after mounting the lower electrical component and after mounting the solder balls, the dam formed to surround individual solder balls; and
under-filling the lower electrical component mounted on the underside of the packaging substrate with an under-fill material such that the under-fill material at least partially fills the trench prior to contacting the dam formed on the packaging substrate.”
Chen teaches mounting electrical components (124/126) to an upper side of the packaging substrate (124/126 mounted to upper surface of 122), forming an over-mold (132) over the electrical components (132 formed over 124/126), mounting a lower electrical component (104) to the underside of the packaging substrate (fig. 3: 104 mounted to underside of 122), mounting solder balls (106) to the underside of the packaging substrate (fig. 3: 106 mounted to underside of 122), and under-filling the lower electrical component with an under-fill material (fig. 7: 104 underfilled with 230).
Chen'226 teaches mounting an electrical component (203) and solder balls (201) on packaging substrate (101/103/107), forming a trench (401) in insulating material (107) of the packaging substrate, the trench not including conductive material and not penetrating to a conductive layer of the packaging substrate (fig. 4A: 401 does not penetrate 107), forming a dam (111) on the packaging substrate, and under-fill material at least partially filling the trench prior to contacting the dam formed on the packaging substrate (fig. 4A).

Therefore, none of Chen, Chen'226 or Hwang, either alone or in combination, teaches forming a dam to surround individual solder balls after mounting a lower electrical component and after mounting solder balls, as required by claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
1. Applicant’s arguments, see pages 8-10 of the remarks filed 2/3/2021, with respect to the 35 USC § 103 rejections of claims 9-14 have been fully considered and are persuasive.  Accordingly, the 35 USC § 103 rejections of claims 9-14 have been withdrawn. 

2. Applicant’s arguments with respect to claims 15-21, 24-26 and 29-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chou (PG Pub. No. US 2016/0315028 A1) teaches a multi-chip package (¶ 0034 & fig. 2C: 100b) including underfill (¶ 0023: 150, corresponding to 230 of Chen) contained by trenches (¶ 0034: 128b, 
Suda (PG Pub. No. US 2014/0138852 A1) teaches forming dam structure 12 surrounding individual bond pads 9 (figs. 2, 6 and 7).
Chen et al. (PG Pub. No. US 2013/0095608 A1) teaches a method of forming a semiconductor package, the method comprising forming an under-fill material (¶ 0014: 52, corresponding to 230 of Chen) in a cavity between an electrical component (¶ 0014: 50, corresponding to 104 of Chen) and a packaging substrate (¶ 0016: 30, corresponding to 122 of Chen), and a step of curing the under-fill material (¶ 0014).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN TURNER/               Examiner, Art Unit 2894